DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 (Claims 1-11) in the reply filed on November 11, 2022 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions (Groups 2 and 3), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 11, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sohn (US 2010/0164662 A1) (as listed on IDS submitted on 03/05/2020)
.Regarding claim 1, Sohn discloses an actuator device comprising: a first magnetic body portion (e.g. Fig 5/6:150 [0044]; [0050]); a first system movable in a predetermined direction or an opposite direction of the predetermined direction (e.g. Fig5/6:124/126 [0042]-[0043]; [0050]-[0052]); a second system including a second magnetic body portion (e.g. Fig5/6:122) that moves the first system in the predetermined direction by magnetic force generate between the second magnetic body and the first magnetic body portion (e.g. [0042]; [0050]-[0052]), and a pressurizing portion (e.g. Fig 5/6:164) capable of applying, to the first system, force in the opposite direction of the predetermined direction (e.g. [0045]-[0046]; [0050]-[0051]); and a driving unit capable of applying, to the second system, force in the predetermined direction or the opposite direction by driving (e.g. [0043]; [0050]-[0052] Fig 5/6:132).
Regarding claim 2, Sohn discloses wherein the pressurizing portion includes an elastic portion (e.g. [0045]-[0046]; Figs 3-6:164).
Regarding claim 3, Sohn discloses wherein the more the first system is drawn in the predetermined direction, the more the force in the opposite direction of the elastic portion is increased (e.g. [0043]-[0046]; [0050]-[0052]).
Regarding claim 4, Sohn discloses the first system includes a supporting portion (e.g. Fig 3-6:130)configured to support an acting portion(e.g. Fig 3-6:124)  that acts by a reciprocating motion in the predetermined direction (e.g. [0043]-[0046]; [0050]-[0052]).
Regarding claim 5, Sohn discloses wherein the second system includes a sliding portion connected to the supporting portion via the elastic portion (e.g. [0045]-[0046] Fig 3-6:128).
Regarding claim 7, Sohn discloses wherein the supporting portion has a hollow structure, and the sliding portion is housed inside the hollow structure and is relatively movable in the direction parallel to the predetermined direction (e.g. [0043] Fig 4:130).
Regarding claim 9, Sohn discloses wherein in a state where the first system is positioned closest to the magnetic body portion, attraction force by magnetic force of the first magnetic body portion and magnetic force of the second magnetic body portion is larger than restoring force of the elastic portion (e.g. [0043]-[0046]; [0050]-[0052]).
Regarding claim 10, Sohn discloses wherein in a case where the second system separates the first system from the first magnetic body portion, the driving unit generates driving force in the opposite direction of the predetermined direction, the driving force being larger than a difference between attraction force by magnetic force of the first magnetic body portion and restoring force of the elastic portion (e.g. [0043]-[0046]; [0050]-[0052]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sohn.
Regarding claim 6, Sohn discloses wherein the sliding portion has one surface that is oriented in a direction parallel to the predetermined direction and connected to the elastic portion (e.g. [0045]-[0046] Fig 3-6:128), and is relatively moveable in the direction parallel to the predetermined direction by the driving of the driving unit (e.g. [0045]-[0046]). Sohn is silent regarding the sliding portion has the other surface connected to the second magnetic body portion.
However, the system of Sohn has the sliding portion indirectly connected to the driving unit and is still able to perform the functions as required by the claimed limitations. Therefore, it appears to one of ordinary skill that this limitation is inherently met because the sliding portion is indirectly connected to the driving unit.
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sohn in view of Dubowsky (US 2003/0210811 A1)
Regarding claim 8, Sohn is silent regarding wherein the driving unit includes a dielectric elastomer (DEA).
However, Dubowsky discloses an elastomeric actuator device wherein the driving unit includes a dielectric elastomer (DEA) (e.g. [0126]; [0130]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Sohn to incorporate the teachings from Dubowsky to substitute the coil with a dielectric elastomer coil for the purpose of substituting one known material for a driving unit for another known material.
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sohn in view of Farritor (US 2014/0371762 A1) (as listed on IDS submitted on 03/05/2020)
Regarding claim 11, Sohn is silent regarding further comprising a gripping portion that is opened or closed by the reciprocating motion of the acting portion in the predetermined direction.
However, Farritor discloses a force control surgical system further comprising a gripping portion that is opened or closed by the reciprocating motion of the acting portion in the predetermined direction (e.g. [0053]-[0056] Fig 3A-C:62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Sohn to incorporate the teachings of Farritor further comprising a gripping portion that is opened or closed by the reciprocating motion of the acting portion in the predetermined direction for the purpose utilizing a well-known end effector on an actuating system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached Monday-Thursday 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough							November 28, 2022
/J.F.H./Examiner, Art Unit 3792     

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792